     Case 1:20-cv-00386-NONE-HBK Document 13 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA JESSE CANTU,                              Case No. 1:20-CV-00386-NONE-HBK
12                       Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
                                                       PROVIDE WRITTEN NOTICE
13           v.                                        IDENTIFYING DEFENDANTS JOHN DOES
                                                       1–2 FOR SERVICE OF PROCESS
14    JOHN DOE 1, JOHN DOE 2, P. WARD,
      B. XIONG, P. DUNN,                               NINETY (90) DAY DEADLINE
15
                         Defendants.
16

17          Plaintiff Joshua Jesse Cantu is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. On September 9, 2020, the then-assigned Magistrate Judge

19   issued a findings and recommendation finding the complaint stated an excessive use of force

20   claim as to John Does 1 and 2, P. Ward, B. Xiong, P. Dunn, but failed to state any other claims as

21   to the remaining defendants. (Doc. No. 12 at 3, 6). Plaintiff filed objections. (Doc. No. 10). A

22   June 2, 2021 Order adopted the findings and recommendation in full. (Doc. No. 12).

23          By separate order the Court has directed service of process of the named defendants.

24   However, the Court cannot direct service on the John Doe Defendants because the U.S. Marshal

25   cannot serve a Doe Defendant. Therefore, before the Court orders the U.S. Marshal to serve

26   Defendants John Does 1–2, Plaintiff will be required to identify them with enough information to

27   locate the defendants for service of process. Once Plaintiff identifies Defendants John Does 1–2

28   for service, he should file a motion to substitute the identity of Defendants John Does 1–2 in the
     Case 1:20-cv-00386-NONE-HBK Document 13 Filed 06/11/21 Page 2 of 2


 1   complaint. If the motion is granted, the Court will direct the U.S. Marshal to serve Defendants

 2   John Does 1–2. However, if Plaintiff fails to identify any of Defendants John Does 1–4, then the

 3   unidentified defendants will be dismissed from this action.

 4            Accordingly, it is ORDERED:

 5      1. Within ninety (90) days from the date of service of this order, Plaintiff SHALL file a

 6            motion to substitute the identities of Defendants John Does 1–2 that provides the Court

 7            with enough information to locate them for service of process; and

 8      2. The failure to comply with this order will result in dismissal of any of the

 9            unidentified defendants from this action, without prejudice, for failure to serve with

10            process pursuant to Federal Rule of Civil Procedure 4(m).

11
     IT IS SO ORDERED.
12

13
     Dated:      June 11, 2021
14                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
